                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Bank of America, N.A., successor by
                                                                 merger to BAC Home Loans Servicing, LP f/k/a
                                                             8   Countrywide Home Loans Servicing, LP
                                                             9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10
                                                                                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., successor by                     Case No.: 2:16-cv-01451-KJD-DJA
AKERMAN LLP




                                                                 merger to BAC HOME LOANS SERVICING, LP
                                                            13   FKA     COUNTRYWIDE    HOME    LOANS
                                                                 SERVICING, LP,
                                                            14                                                           STIPULATION AND ORDER TO
                                                                                                  Plaintiff,             EXTEND THE DEADLINE TO RESPOND
                                                            15                                                           TO MOTION TO DISMISS
                                                                 v.
                                                            16
                                                                                                                         (FIRST REQUEST)
                                                                 WESTTROP ASSOCIATION; T-SHACK, INC.;
                                                            17   NEVADA ASSOCIATION SERVICES, INC.,
                                                            18                                    Defendants.
                                                            19

                                                            20                Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP f/k/a

                                                            21   Countrywide Home Loans Servicing, LP (BANA) and T-Shack, Inc. (T-Shack) stipulate as follows:

                                                            22                T-Shack filed a motion to dismiss plaintiff's amended complaint on August 20, 2019. (ECF

                                                            23   No. 47.) BANA's opposition to the motion is due on or before September 3, 2019. Local Rule 7-2(b).

                                                            24   The parties stipulate to extending BANA's deadline to file an opposition to T-Shack's motion to

                                                            25   dismiss by fourteen days or until September 17, 2019, to allow BANA adequate time to respond to the

                                                            26   arguments contained in the motion.

                                                            27   ///

                                                            28   ///
                                                                                                                   1
                                                                 49916133;1
                                                             1                This is the parties' first request for an extension of this deadline and it is not being made for the

                                                             2   purpose of delay.

                                                             3                DATED: August 21, 2019.

                                                             4
                                                                 AKERMAN LLP                                                AYON LAW
                                                             5
                                                                 /s/ Jared M. Sechrist                                      /s/ Luis Ayon
                                                             6   MELANIE D. MORGAN, ESQ.                                    LUIS A. AYON, ESQ.
                                                                 Nevada Bar No. 8215                                        Nevada Bar No. 9752
                                                             7   JARED M. SECHRIST, ESQ.                                    8716 Spanish Ridge Avenue, Ste. 115
                                                                 Nevada Bar. No. 10439                                      Las Vegas, Nevada 89148
                                                             8   1635 Village Center Circle, Ste. 200
                                                                 Las Vegas, Nevada 89134                                    Attorneys for T-Shack, Inc.
                                                             9
                                                                 Attorneys for Bank of America, N.A., successor
                                                            10   by merger to BAC Home Loans Servicing, LP
                                                                 f/k/a Countrywide Home Loans Servicing, LP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                       ORDER
AKERMAN LLP




                                                            13

                                                            14                IT IS SO ORDERED:

                                                            15                DATED: August 23                       , 2019.

                                                            16

                                                            17
                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                            18                                                       Case No.: 2:16-cv-01451-KJD-DJA
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 49916133;1
